DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Continuation Application filed on June 16, 2021, and an Information Disclosure Statement filed on June 23, 2021.  This action is made non-final.
2.	Claims 1-14 are pending in the case; Claims 1 and 8 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,070,505 B2 (hereinafter ‘505).  Although the claims at issue are not identical, they are not patentably distinct from each other, as illustrated below (differences emphasized): 


‘505 Claims
1. A computer-implemented method, comprising:

determining a first user account that accesses a shared document;

obtaining a first identifier of a chat group inserted into the shared document;


displaying, according to a state of whether the first user account has joined into the chat group, a group chat control corresponding to the state in the shared document, wherein the group chat control is used for joining the chat group or for displaying an interface of the chat group; and

sending, in response to an operation on the group chat control, a corresponding group chat request.
A computer-implemented method, comprising: 

determining a first user account that accesses a shared document; 

querying the shared document to obtain a first identifier of a chat group inserted into the shared document; 

displaying, according to a state of whether the first user account has joined into the chat group, a group chat control corresponding to the state in the shared document, wherein the group chat control is used for joining the chat group or for displaying an interface of the chat group; and 

sending, in response to an operation on the group chat control, a corresponding group chat request.
.




As illustrated above, the instant Claim 1 is broader than Claim 1 of ‘505 since instant Claim 1 does not recite “querying the shared document”; the remaining limitations are identical.  Instant dependent Claims 2-7 correspond closely to Claims 2-7 of ‘505.
With respect to instant Claims 8-14, it is noted that instant independent Claim 8 corresponds to Claim 5 of ‘505 (the only difference being that instant Claim 8 recites “a first user account” instead of “before querying the shared document to obtain the first identifier of the chat group inserted into the shared document … determining a second 


Prior Art Discussion
5.	As discussed above, the instant Claims 1-7 are nearly identical to Claims 1-7 of ‘505.  The prior art of record does not appear to disclose or suggest the combination of limitations recited in Claim 1, particularly with respect to “obtaining a first identifier of a chat group inserted into the shared document” and “displaying, according to a state of whether the first user account has joined into the chat group, a group chat control corresponding to the state in the shared document, wherein the group chat control is used for joining the chat group or for displaying an interface of the chat group” (see generally Application No. 17/017,581, Notice of Allowance mailed on March 17, 2021, and Remarks filed on February 23, 2021).
	With respect to the instant Claims 8-14, the prior art of record does not appear to disclose or suggest the combination of limitations as recited in independent Claim 8, particularly with respect to “displaying a list of chats that the first user account has joined into; and inserting, according to a chat selected by the first user account from the list, a first identifier of the chat into the shared document.”  
The prior art of Rosenberg (US 2018/0103074 A1) is directed towards managing access to communication sessions via a web-based collaboration room service (see Abstract).  While Rosenberg does not appear to explicitly illustrate a “shared document,” Rosenberg describes a web-based collaboration room that presents content being shared among the 
	Other prior art of record similarly fails to disclose or suggests the above-emphasized limitations of Claims 1 and 8.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179